  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 1 of 56 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

                                       )
 JOHN WATT, derivatively on behalf of CURO
 GROUP HOLDINGS CORP.,                 )
                                       )
                    Plaintiff,         )
      v.                               )
                                       )
 CHAD FAULKNER, ANDREW FRAWLEY,        )
 DON GAYHARDT, DAVID M.                )
 KIRCHHEIMER, CHRIS MASTO, MIKE        )
 MCKNIGHT, DOUG RIPPEL, DALE E.        )
 WILLIAMS, KAREN WINTERHOF,            )
 WILLIAM BAKER, ROGER W. DEAN,           Case No. _________
                                       )
 FRIEDMAN FLEISCHER & LOWE CAPITAL )
 PARTNERS II, L.P., FFL EXECUTIVE      )
 PARTNERS II, L.P., AND FFL PARALLEL   )
 FUND II, L.P.,                        )
                    Defendants,        )
                                       )
      - and -                          )
 CURO GROUP HOLDINGS CORP.,            )
                                       )
                    Nominal Defendant. )

                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff John Watt (“Plaintiff”), by and through his undersigned counsel, brings this

derivative complaint for the benefit of nominal defendant CURO Group Holdings Corp. (“CURO”

or the “Company”), against Individual Defendants Chad Faulkner (“Faulkner”), Andrew Frawley

(“Frawley”), Don Gayhardt (“Gayhardt”), David M. Kirchheimer (“Kirchheimer”), Chris Masto

(“Masto”), Mike McKnight (“McKnight”), Doug Rippel (“Rippel”), Dale E. Williams

(“Williams”), Karen Winterhof (“Winterhof”), William Baker (“Baker”), and Roger W. Dean

(“Dean”) (collectively, the “Individual Defendants), and certain entities associated with Friedman

Fleischer & Lowe Capital Partners II, L.P., FFL Executive Partners II, L.P., and FFL Parallel Fund

II, L.P., (together, the “FFL Defendants”) for violations of the federal securities laws, breaches of



                                                 1
     Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 2 of 56 PageID #: 2



their non-exculpable fiduciary duties, and other serious misconduct. The Individual Defendants

are all current CURO senior officers and/or members of the Company’s Board of Directors (the

“Board”). Plaintiff’s allegations are based upon his personal knowledge as to himself and his own

acts, and upon information and belief, developed from the investigation and analysis by Plaintiff’s

counsel, including a review of publicly available information, including filings by CURO with the

U.S. Securities and Exchange Commission (“SEC”), press releases, news reports, analyst reports,

investor conference transcripts, publicly available filings in lawsuits, and matters of public record.

I.      NATURE AND SUMMARY OF THE ACTION

        1.     This stockholder derivative action is brought for the benefit of CURO and is based

on violations of federal securities laws, breaches of fiduciary duties, and other serious misconduct

committed from approximately April 26, 2018 through the present (the “Relevant Period”) by the

Individual Defendants, who are all current directors and officers of CURO.

        2.     This case is relatively straightforward. During the Relevant Period, according to its

public filings, CURO provided lending products to nonprime, underbanked consumers in need of

cash in the United States, Canada, and the United Kingdom. Essentially, CURO operated as a

payday lender, and its most profitable single line of business was its Canadian “single-pay” loans.

“Single-pay” loans are often referred to in common usages as “payday” loans. In 2016 and 2017,

various new laws and regulations in Canada imposed restrictions on single-pay loans, which

decreased CURO’s yield on the single-pay loans in Canada. This is relevant because CURO

derived substantial revenues (and profits) from its lucrative Canadian operations.

        3.     In response to the new laws and regulations in Canada, the Individual Defendants

developed a strategy to transition CURO’s Canadian business from single-pay loans to installment

and “open-end” loan products. Pursuant to that strategy, the Company began to convert single-pay

customers to installment and open-end loans in Alberta, Canada. The Company then opened test


                                                 2
  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 3 of 56 PageID #: 3



stores in one market in Windsor, Ontario, before effecting the transition in the broader Ontario

market.

       4.      The Individual Defendants knew that open-end loans would be less profitable for

CURO than its historical single-pay loans initially because: (i) the interest rates CURO could

charge on open-end loans was less than comparable single-pay loans; (ii) the revenue on open-end

loans takes longer to build; (iii) due to accounting rules, CURO was required to account for

increased loan losses “upfront” (at the time of origination) for open-end loans as compared to

single-pay loans. During mid-2018, the Individual Defendants assured stockholders that the

transition away from CURO’s most profitable line of business (single-pay loans) would not be

immediate; that single-pay loans would remain viable; and that the negative impact would be

minimal, would be confined to the second quarter of 2018, and had been factored into CURO’s

publicly-reported 2018 financial guidance. The Individual Defendants further reaffirmed the

Company’s fiscal 2018 guidance in late April 2018 and at the end of July 2018.

       5.      However, unbeknownst to stockholders, the Individual Defendants had already

decided to accelerate the transition from single-pay to open-end loans in Ontario, and the transition

was significantly ramped up beginning in May 2018, prior to the Individual Defendants’

affirmation of fiscal 2018 guidance in April and July 2018. Importantly, the majority of the losses

(mainly as a result of increased “charge offs”) from the transition had already occurred by July

2018. In October 2018, the Individual Defendants announced dismal third quarter financial results,

and significantly reduced the Company’s 2018 guidance for income and earnings. Following this

disclosure, CURO’s stock fell almost 34%.

       6.      During this time between April and October 2018 when Plaintiff alleges that the

Individual Defendants were withholding the true problems facing CURO, on May 17, 2018, the

Individual Defendants approved a secondary stock offering of CURO common stock (the


                                                 3
      Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 4 of 56 PageID #: 4



“Secondary Offering”), wherein defendants Faulkner and McKnight and the FFL Defendants sold

approximately 4.5 million shares for proceeds of approximately $98 million. The Company did

not receive any of the proceeds from the Secondary Offering -- in other words, it only benefitted

top insiders. Moreover, the Registration Statement on SEC Form S-1 did not disclose any of the

financial impacts of CURO’s transition from single-pay to open-end loans described in the

preceding paragraphs, which was clearly material information that stockholders had a right to

know.

         7.    Based on these events, as discussed further herein, a securities fraud class action

was subsequently filed against CURO and certain other defendants, including several current

members of the Board, in the United States District Court for the District of Kansas, on behalf of

a class of CURO investors. This securities class action would eventually be sustained in its entirety

by the District of Kansas in December 2019, notwithstanding the materially heightened pleading

standards applicable to federal securities fraud claims.

         8.    Plaintiff brings derivative claims for violations of federal securities laws, breaches

of fiduciary duties, unjust enrichment, insider trading and aiding and abetting against the

Individual Defendants and the FFL Defendants named herein to recover the damages suffered by

CURO for their actions.

II.      JURISDICTION AND VENUE

         9.    This Court has jurisdiction under 28 U.S.C. §1331 because certain of the claims

asserted herein arise under §§10(b) and 21D of the Securities Exchange Act of 1934 (the

“Exchange Act”).

         10.   This Court also has supplemental jurisdiction over the state law claims asserted

herein under 28 U.S.C. §1367. This action is not a collusive action designed to confer jurisdiction

on a court of the United States that it would not otherwise have.


                                                 4
   Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 5 of 56 PageID #: 5



        11.     In connection with the acts, conduct and other wrongs complained of herein,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce, the

United States mail, and the facilities of a national securities market.

        12.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391(b) because nominal defendant CURO is incorporated in this District and conducts

business in this District.

III.    PARTIES

Plaintiff

        13.     Plaintiff is a current holder of CURO common stock and has continuously held

CURO common stock during the Relevant Period.

Nominal Defendant

        14.     Nominal defendant CURO is a Delaware corporation with its headquarters located

at 3527 North Ridge Road, Wichita, Kansas 67205. According to the Company’s most recent 10-

K, it describes itself as “a growth-oriented, technology-enabled, highly-diversified, multi-channel

and multi-product consumer finance company serving a wide range of underbanked consumers in

the United States ("U.S.") and Canada.” The Company operates in the U.S. under two principal

brands, “Speedy Cash” and “Rapid Cash,” as well as under the “Avio Credit” brand; and Canada

under “Cash Money” and “LendDirect” brands. According to the Company’s 2020 10-K, as of

December 31, 2019, CURO’s store network consisted of 416 locations across 14 U.S. states and

seven Canadian provinces, and online services in 27 U.S. states and five Canadian provinces.

CURO’s common stock began trading on the NYSE on December 7, 2017, under the symbol

“CURO.” Prior to this date there was no public market for the Company’s common stock.




                                                 5
  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 6 of 56 PageID #: 6



The Individual Defendants

       15.    Defendant Faulkner co-founded the Company and has served on the Board since

1997. Defendant Faulkner previously served as President and Chief Operating Officer (“COO”)

of CURO from 1997 to 2013 and currently serves as a director of certain of the Company’s wholly-

owned subsidiaries. Mr. Faulkner co-owns with the other co-founders of the Company certain real

estate companies from which CURO leases some of its corporate stores and offices.

       16.    Defendant Frawley has served on the Board since December 2017. Frawley is the

Chief Executive Officer (“CEO”) and Vice Chairman of the board of directors of V12 Data. Mr.

Frawley is also the CEO of AJ Frawley & Associates LLC, a consulting firm providing services

to private equity firms and brands. Defendant Frawley previously served as CEO of Epsilon, a

segment of Alliance Data Systems Corporation (NYSE: ADS) from December 2014 to September

2016. Frawley is a member of the board of directors of Fluent, LLC (NASDAQ: FLNT). Frawley

served the Board’s Audit and Compensation Committees during the Relevant Period.

       17.    Defendant Gayhardt has served as the Company’s CEO since January 2012, as the

Company’s President since July 2013, and as a director since December 2012. Prior to joining the

Company, defendant Gayhardt worked in various capacities at Dollar Financial Corp. (now known

as DFC Global Corp. (“DFCGC”)), from 1990 to 2008, including as DFCGC’s President from

1998 to 2008. Like CURO, DFCGC’s business centers on providing financial services to unbanked

and underbanked consumers.

       18.    Defendant Kirchheimer has served on the Board since December 2018.

Kirchheimer is an advisory partner at Oaktree Capital Management, L.P., a global investment

manager specializing in alternative investments (“Oaktree”), where he previously served as Chief

Financial Officer (“CFO”) from its founding in 1995 until his retirement in March 2017. Defendant

Kirchheimer also served as Oaktree's Chief Administrative Officer and head of accounting during


                                               6
  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 7 of 56 PageID #: 7



most of his tenure. Prior to Oaktree, defendant Kirchheimer held senior financial management

positions with Ticketmaster Corporation, Republic Pictures Corporation, The Zond Group and

Price Waterhouse (now PricewaterhouseCoopers). Kirchheimer is a member of the board of

directors of Nuveen Churchill BDC Inc. Kirchheimer served as a member of the Board’s Audit

and Compensation Committees during the Relevant Period.

       19.    Defendant Masto has served on the Board since 2008 and as Lead Independent

Director since April 2020. Defendant Masto is Co-Founder and Senior Advisor at FFL Partners, a

private equity firm, which he co-founded in 1997 and where, until 2017, he served as a Partner,

member of the Investment Committee and member of firm leadership. Prior to co-founding FFL

Partners, defendant Masto worked as a management consultant with Bain & Company and was

employed at Morgan Stanley & Co. (NYSE: MS), where he worked as an investment banker.

Defendant Masto also currently serves on the board of directors of Enjoy Beer LLC,

VolunteerMatch and Resident and is an Advisory Board Member of Valo Ventures. Masto served

as a member of the Board’s Compensation and Nominating and Corporate Governance

Committees during the Relevant Period.

       20.    Defendant McKnight co-founded the Company and has served on the Board since

1997. From 1997 to 2008, defendant McKnight served as Vice President of the Company and was

involved with the Company's strategic direction and governmental affairs. Defendant McKnight

co-owns with the other co-founders certain real estate companies from which the Company leases

some of the Company’s corporate stores and offices. Since 2011, defendant McKnight has served

as a director of Gusto, LLC, Decorus Investments, LLC and CDM Development, LLC, and has

been a Partner of Tacoma Capital since 2016. Defendant McKnight sold 500,000 shares of CURO

stock during the Relevant Period, generating more than $10.9 million in proceeds.




                                              7
  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 8 of 56 PageID #: 8



       21.      Defendant Rippel co-founded the Company and has served as Executive Chairman

of the Board since 2012. Before that, defendant Rippel was Chairman of the Board from 2008 to

2012, CEO of CURO from 1997 to January 2012, and Secretary and Treasurer of CURO from

1997 to 2008.

       22.      Defendant Williams has served as a member of the Board since 2017, and is the

current Chair of the Audit Committee.

       23.      Defendant Winterhof has served as a member of the Board since 2016, and also

currently serves as a director of FFL Partners.

       24.      Defendant Baker joined the Company in 2007 and has served in various executive

roles at various times since then. Most recently, Baker has served as COO of CURO since 2016.

       25.      Defendant Dean has served as the Company’s Executive Vice President and CFO

since 2016.

       26.      Defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight, Rippel,

Williams, Winterhof, Baker, and Dean are referred to herein as the “Individual Defendants.”

       27.      Defendants Rippel, Masto and McKnight are co-founders of the Company and are

collectively referred to herein as the “Founder Defendants.”

       28.      As of the filing of the Company’s 2019 10-K, the Company’s directors and senior

officers owned approximately 21 million shares of the Company’s common stock which

corresponds to 51.46% of the total outstanding shares. This outright majority ownership excludes

the FFL Defendants’ stock ownership, which is described below.

The FFL Defendants

       29.      Defendants Friedman Fleischer & Lowe Capital Partners II, L.P., FFL Executive

Partners II, L.P., and FFL Parallel Fund II, L.P., made a significant investment in the Company in

2008 and, according to CURO’s public filings, “ha[ve] contributed significant resources to helping


                                                  8
  Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 9 of 56 PageID #: 9



define our growth strategy.” The FFL Defendants sold 3,497,411 shares at a net price of $21.85

(after underwriting discounts and commissions) for proceeds of more than $76 million during the

Secondary Offering. This sale reduced the FFL Defendants’ holdings of CURO stock from

13,212,000 shares to 9,714,589 shares and decreased their percentage of total common stock and

voting power from 29% to 21.23%.

       30.     According to CURO’s public filings, the Founder Defendants and the FFL

Defendants controlled CURO and collectively had the ability to elect all of the members of

CURO’s Board and “thereby control[led] [CURO’s] policies and operations, including the

appointment of management.” Accordingly, the Founder Defendants and the FFL Defendants

exerted actual control over both CURO and the Individual Defendants throughout the Relevant

Period. As the Company’s 2019 10-K explicitly states:

       Friedman Fleischer & Lowe Capital Partners II, L.P. and its affiliated investment
       funds ("FFL Holders") and the original founders of the company ("Founder
       Holders") together own more than 50% of our common stock, and their interests
       may conflict with ours or yours in the future.

       At December 31, 2019, FFL Holders and Founder Holders owned approximately
       11.8% and 47.7%, respectively, of our outstanding common stock. As a result, the
       FFL Holders and the Founder Holders collectively have the ability to elect all of
       the members of our Board of Directors and thereby control our policies and
       operations, including the appointment of management, future issuances of our
       common stock or other securities, the payment of dividends, if any, on our common
       stock, the incurrence or modification of debt by us, certain amendments to our
       amended and restated certificate of incorporation and amended and restated bylaws,
       and the entering into of extraordinary transactions, and their interests may not in all
       cases be aligned with your interests. In addition, the FFL Holders together with
       Founder Holders may have an interest in pursuing acquisitions, divestitures and
       other transactions that, in their respective judgment, could enhance their
       investment, even though such transactions might involve risks to you. For example,
       the FFL Holders together with the Founder Holders could cause us to make
       acquisitions that increase our indebtedness or cause us to sell revenue-generating
       assets.

       In connection with the completion of our IPO, we entered into the Amended and
       Restated Investors Rights Agreement with certain of our existing stockholders,
       including the Founder Holders and Freidman Fleisher & Lowe Capital Partners II,


                                                 9
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 10 of 56 PageID #: 10



        L.P. (and its affiliated funds, the “FFL Funds”), whom we collectively refer to as
        the principal holders. Pursuant to the Amended and Restated Investors Rights
        Agreement, we have agreed to register the sale of shares of our common stock held
        by the stockholders party thereto under certain circumstances. We completed a
        registration pursuant to these registration rights in May 2018.

        The FFL Holders are in the business of making investments in companies and may
        from time-to-time acquire and hold interests in businesses that compete directly or
        indirectly with us.

(Emphasis in original).

        31.        The Founder Defendants and the FFL Defendants, by reason of their status as

majority shareholders and/or directors, with “control” over the Company’s “policies and

operations” and had the power and influence to cause the Company to engage in the unlawful

conduct complained of herein. Because of their positions of control, the Founder Defendants and

the FFL Defendants were able to, and did, directly or indirectly, control the Board and the conduct

of CURO’s business.

IV.     THE INDIVIDUAL DEFENDANTS’ DUTIES

       32.          By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, the

Individual Defendants owed the Company and its shareholders the fiduciary obligations of good

faith, trust, loyalty, and due care, and were, and are, required to use their utmost ability to control

and manage the Company in a fair, just, honest, and equitable manner. The Individual

Defendants were, and are, required to act in furtherance of the best interests of the Company and

its shareholders so as to benefit all shareholders equally and not in furtherance of their personal

interests or benefit. Each director and officer owed to the Company and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, and the highest obligations

of fair dealing.


                                                   10
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 11 of 56 PageID #: 11



       33.        The Individual Defendants, because of their positions of control and authority

as directors and/or officers, were able to, and did, directly and/or indirectly, exercise control over

the wrongful acts complained of herein, as well as the contents of the various public statements

issued by the Company.

       34.        At all times relevant hereto, each of the Individual Defendants was the agent of

the other Individual Defendants and of the Company and was at all times acting within the course

and scope of such agency.

       35.        To discharge their duties, the Individual Defendants were required to exercise

reasonable and prudent supervision over the management, policies, practices and controls of the

financial affairs of the Company. By virtue of such duties, the Individual Defendants were

required to, among other things:

                  a) manage, conduct, supervise and direct the business affairs of the Company

                      in accordance with all applicable laws;

                  b) neither violate, nor knowingly permit any officer, director or employee of

                      the Company to violate, applicable laws, rules and regulations;

                  c) establish and maintain systematic and accurate records and reports of the

                      business and affairs of the Company and procedures for the reporting of the

                      business and affairs to the Board and to periodically investigate, or cause

                      independent investigation to be made of, said reports and records;

                  d) neither engage in self-dealing, nor knowingly permit any officer, director

                      or employee of the Company to engage in self-dealing;

                  e) ensure that the Company complied with its legal obligations and

                      requirements, including acting only within the scope of its legal authority




                                                  11
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 12 of 56 PageID #: 12



                     and disseminating truthful and accurate statements to the SEC and the

                     investing public;

                 f) conduct the affairs of the Company in an efficient, business-like manner so

                     as to make it possible to provide the highest quality performance of its

                     business;

                 g) to avoid wasting the Company’s assets, and to maximize the value of the

                     Company’s stock;

                 h) ensuring that the Company maintained an adequate system of financial

                     controls such that the Company’s financial reporting would be true and

                     accurate at all times; and

                 i) remain informed regarding how the Company conducted its operations,

                     and, upon receipt of notice or information of imprudent or unsound

                     conditions or practices, to make reasonable inquiry in connection therewith,

                     and to take steps to correct such conditions or practices and make such

                     disclosures as necessary to comply with applicable laws.

       36.       Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and its shareholders the fiduciary duties of loyalty, good faith, the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Individual Defendants alleged herein involves a violation of their obligations as directors and/or

officers of the Company, the absence of good faith on their part, and a reckless disregard for

their duties to the Company and its shareholders that the Individual Defendants were aware, or

should have been aware, posed a risk of serious injury to the Company. The conduct of the




                                                  12
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 13 of 56 PageID #: 13



Individual Defendants, who were also officers and/or directors of the Company, has been ratified

by the remaining Individual Defendants.

       37.       The Company’s Code of Business Conduct & Ethics (the “Ethics Code”)

explicitly applies to all officers of the Company and to all Board members. It is “designed to

promote… honest and ethical conduct… full, fair, accurate, timely and understandable

disclosure in the reports and documents CURO files with, or submits to, the Securities and

Exchange Commission.” Among other things, pursuant to the Ethics Code, the Individual

Defendants were subject to the following requirements at all times:

       BUSINESS PRACTICES

       In our business operations, we deal fairly with our customers, colleagues and
       stockholders. We maintain accurate business records and comply with laws and
       regulations regarding financial disclosures and audits.

       Financial Disclosures

       CURO is committed to providing full, fair, accurate, timely and understandable
       disclosure in reports and documents that we file with, or submit to, the SEC and
       other regulatory agencies and in other public communications we make. You are
       required to comply with CURO’s policies and procedures for compiling such
       disclosures and ensuring that they are full, fair, accurate, timely and understandable.
       If you contribute in any way to the preparation or verification of CURO’s financial
       statements and other financial information, you must ensure that CURO’s books,
       records and accounts are accurately maintained. You must cooperate fully with
       CURO’s legal, accounting and internal audit departments, as well as CURO’s
       independent public accountants and outside counsel. If you are involved in CURO’s
       disclosure process, you must: (a) be familiar with and comply with CURO’s
       disclosure controls and procedures and its internal control over financial reporting;
       and (b) take all necessary steps to ensure that all filings with the SEC and
       all other public communications about the financial and business condition of
       CURO provide full, fair, accurate, timely and understandable disclosure.

       Insider Trading

       United States and international securities laws prohibit certain transactions
       involving securities (e.g., purchases or sales of CURO’s stock, exercise and sale of
       CURO stock options) by persons who are aware of material information that is not
       generally known by or available to the public. These laws also prohibit persons who
       are aware of material non-public information from “tipping,” which means
       disclosing this information to others. In addition to possible fines and penalties to

                                                 13
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 14 of 56 PageID #: 14



       you, CURO’s reputation and prospects could suffer and our brand could be
       impaired if these laws are not followed. You may not purchase or sell CURO stock
       while in possession of material non-public information regarding CURO, nor may
       you purchase or sell another company’s securities while in possession of material
       non-public information regarding that company. It is against CURO’s policies and
       illegal for you to use material non-public information regarding CURO or any other
       company to: (a) obtain profit, or (b) directly or indirectly “tip” others who might
       make an investment decision on the basis of that information.

       You must review CURO’s Insider Trading Policy, a copy of which can be requested
       from the Legal Department. Additionally, you can contact the Legal Department to
       learn more about material, non-public information, prohibited transactions and
       trading windows.

       38.        Pursuant to the Company’s Audit Committee Charter, the members of the

Audit Committee are required to assist the Board in monitoring, among other things: (1) the

integrity of the Company’s financial statements, (2) the design and implementation of the

Company’s internal audit function, (3) the qualifications, independence and performance of the

Company’s independent auditor and (4) the Company’s compliance with legal and regulatory

requirements.

       39.        The Audit Committee Charter also specifically provides that the Audit

Committee members have the following duties:

       1.       Review the policies and procedures adopted by the Company to fulfill its
                responsibilities regarding the fair and accurate presentation of financial
                statements in accordance with generally accepted accounting principles
                (“GAAP”), applicable rules of the SEC and the NYSE Rules.

       2.       Review the Company’s accounting and financial reporting processes

       3.       Review audits of the Company’s financial statements.

       4.       Review and discuss with Senior Management and the Company’s Vice
                President of Internal Audit:(a) the Independent Auditor’s responsibilities
                under generally accepted auditing standards and the responsibilities of
                Senior Management in the audit process, (b) the overall audit strategy, (c)
                the scope and timing of the annual audit, (d) any significant risks identified
                during the Independent Auditor’s risk assessment procedures and (e) when
                completed, the results, including significant findings, of the annual audit.




                                                 14
Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 15 of 56 PageID #: 15



    5.    Review and approve the Company’s Annual Report on Form 10-K (the “10-
          K”) and Quarterly Reports on Form 10-Q (the “10-Qs”).

    6.    Review and discuss with the Independent Auditor, Senior Management and
          the Company’s Vice President of Internal Audit any information regarding
          consultation and technical advice opinions sought by Senior Management
          from any other accounting firm with respect to the accounting treatment of
          a particular event or transaction.

    7.    Review and discuss reports from the Independent Auditor regarding: (a) all
          critical accounting policies and practices to be used by the Company; (b) all
          alternative treatments of financial information within GAAP that have been
          discussed with Senior Management, including ramifications of the use of
          such alternative disclosures and treatments and the treatment preferred by
          the Independent Auditor; (c) other material written communications
          between the Independent Auditor and Senior Management, such as any
          management letter or schedule of unadjusted differences; and (d) any other
          matters regarding which the Independent Auditor is required, or chooses, to
          discuss or report to the Committee under applicable standards of the Public
          Company Accounting Oversight Board (“PCAOB”) or otherwise.

    8.    Review all certifications required to be made by the Company’s Chief
          Executive Officer and Chief Financial Officer (the “CFO”) in connection
          with the Company’s periodic reports under the Act or pursuant to Sections
          302 and 906 of the Sarbanes-Oxley Act (“SOX”).

    9.    Meet to review and discuss with Senior Management and the Independent
          Auditor the Company’s annual audited financial statements and quarterly
          financial statements in the 10-Kand 10-Qs, respectively, as well as the
          specific disclosures made under the section entitled “Management’s
          Discussion and Analysis of Financial Condition and Results of Operations”
          of such reports.

    10.   Recommend to the Board that the Company’s audited financial statements
          be included in the 10-K.

    11.   Review and discuss the Company’s earnings press releases (including type
          and presentation of information, paying particular attention to any use of
          “pro forma,” or “adjusted” non-GAAP, information), as well as financial
          information and earnings guidance provided to the public, analysts and
          ratings agencies. The Committee may discuss these matters generally and
          need not discuss these matters in advance of each earnings release or each
          instance where earnings guidance is provided.

    12.   Prepare and approve the report required by the rules of the SEC to be
          included in the Company’s annual meeting proxy statement in accordance
          with the requirements of Item 7(d) of Schedule 14A and Item 407(d)(3)(i)
          of Regulation S-K.

                                           15
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 16 of 56 PageID #: 16




       13.     In compliance with the Company’s Related Person Transactions Policy,
               review and oversee all related party transactions that are required to be
               disclosed pursuant to Item 404 of Regulation S-K on an ongoing basis and,
               if appropriate, approve any such transactions.

       14.     Review and discuss with the Independent Auditor the Independent
               Auditor’s evaluation of the Company’s identification of, accounting for,
               and disclosure of its relationships with related parties, including any
               significant matters arising from the audit regarding the Company’s
               relationships and transactions with related parties.

       15.     Meet separately, periodically, in executive sessions with Senior
               Management, the Company’s Vice President of Internal Audit and the
               Independent Auditor.


V.     SUBSTANTIVE ALLEGATIONS

       A.      CURO’s History

       40.       Founded in Riverside, California in 1997, CURO’s public filings describe the

Company as “a growth oriented, technology-enabled, highly diversified consumer finance

company serving a wide range of underbanked consumers.” CURO provides lending products

to nonprime, underbanked consumers in need of cash, targeting consumers with a FICO score

of 660 or less. These individuals often have been rejected by traditional banking services and

are looking for other nonbank options, need cash in between paychecks, or need access to

financial services outside of normal banking hours.

       41.     Through acquisitions and organic growth, including the launch of new brands, the

Company has expanded across the U.S., Canada, and had historic (but now discontinued)

operations in the U.K. CURO’s Canadian stores are branded “Cash Money” and the Company

offers “LendDirect” installment loans online and at certain stores.

       42.     During the Relevant Period, CURO’s Canadian operations accounted for a

significant amount of the Company’s profitability. During 2017, CURO’s Canadian segment

generated 19% of revenues and accounted for approximately 19.5% and 55% of gross margin and


                                                16
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 17 of 56 PageID #: 17



pre-tax income, respectively. During 2018, Canadian operations accounted for approximately 12%

of gross margin and generated pre-tax income of approximately $17 million, while its U.S.

operations generated pre-tax income of only $1.1 million, and its U.K. operations generated a pre-

tax loss of $38.7 million. The Ontario market was particularly important to the Company’s

operations. In 2017, almost 13% of the Company’s total consolidated revenues came from Ontario,

which was the Company’s third largest geographic region behind California and Texas.

       43.     Throughout the Relevant Period, the Individual Defendants repeatedly touted

CURO’s proprietary IT platform, called the “CURO Platform,” for every aspect of the Company’s

underwriting and scoring of its loan products. Among other information, the CURO Platform

captures transactional history by store and customer, which allows the Company to track loan

originations, payments, defaults, and payoffs, as well as historical collection activities on past-due

accounts. The CURO Platform enabled CURO to make real-time, data-driven changes to its

acquisition and risk models. The Company also uses the CURO Platform to decide whether to

extend credit to prospective customers and the terms on which to provide credit.

       44.     During the Relevant Period, CURO offered single-pay loans, installment, and open-

end lines of credit, and a number of ancillary financial products including check cashing, gold

buying, and credit protection insurance. The subject of this shareholder derivative action is the

Company’s single-pay and open-end loans.

       45.     Single-pay loans, commonly referred to as payday loans, are generally high yield,

but short-term, small denomination loans that provide a customer with immediate cash in exchange

for a post-dated personal check or a pre-authorized debit from the customer’s bank account. CURO

charges customers a fee based on the amount of money borrowed and, in exchange, it defers

deposit of the check or debit from the customer’s account until the loan due date, which typically

falls on the customer’s next pay date.


                                                 17
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 18 of 56 PageID #: 18



        46.      Open-end loans are a lower yield line of credit without a specified maturity date.

Customers are free to borrow against their line of credit, and repay with minimum, partial, or full

payment and redraw as needed. CURO earns interest on the outstanding loan balances drawn by

the customer against their approved credit limit.

        47.      Because pay-day loans are unsecured, or not backed by an asset such as a house

(for a mortgage) or a car title (for an auto loan), credit losses are a sizeable, inherent part of the

pay-day lending business. As a result, the Company is required to create an accounting reserve, or

“allowance for loan losses,” for those probable credit losses under Generally Accepted Accounting

Rules (“GAAP”). To establish and maintain its allowance for loan losses, CURO takes a

“provision,” which is a periodic charge against its earnings. Calculating the provision for losses

requires CURO to consider a variety of quantitative and qualitative factors regarding the loans

originated by CURO. With installment and open-end loans, CURO is required to reserve for

expected losses through a provision at the time of origination, even though revenues from those

loans cannot be recognized until payments on the loan balances are collected from customers over

time. Thus, as CURO transitioned from small, short term single-pay loans to larger, longer term

open-end loans, CURO had to take larger “up-front” provisions (or charges) against expected

credit losses.

        48.      Because CURO’s open-end loans traditionally had higher loan balances as

compared to the Company’s single-pay loans, the up-front provisions CURO was required to take

on its open-end loans were also materially higher. The average single-pay loan was approximately

$600, while the average open-end loan was approximately $2,400, with the average amount drawn

of approximately $1,800, which is three times the size of the average payday loan.




                                                 18
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 19 of 56 PageID #: 19



         B.       Canadian Operations Suffer Due to Increased Regulatory Oversight

         49.      Canadian single-pay loans were historically the Company’s most profitable line of

business, generating yields as high as 400% and were accompanied by modest, predictable credit

losses. For the year ended December 31, 2017, single-pay loans comprised 27.9% of the

Company’s total revenues, almost half of which (15%) were derived from Canada. Tightening

payday lending regulations in Canada, however, threatened the profitability of CURO’s single-pay

loans.

         50.      Payday loans can be extremely expensive to borrowers, with annual interest rates

ranging from 200% to more than 500%, depending on the state or province in which the loan is

made. This extreme expense to customers corresponds to extreme profitability to CURO.

Maximum interest rates are set under state laws (for the United States) and by province (in

Canada). If borrowers cannot repay their loans on time, they often borrow more and deepen their

debt, becoming trapped in a cycle of ultra-high interest debt that is difficult to break. This cycle of

adding on new debt to pay back the original debt can turn a single, unaffordable loan into a long-

term debt trap.

         51.      Given the extremely high interests rates and the inherent nature of payday loans,

the payday lending industry is heavily regulated by governmental authorities. The Canadian

provincial payday lending regulations generally relate to cost of borrowing and related caps,

disclosure requirements, collection activity requirements, and restrictions on certain types of

lending practices. In the years prior to the Relevant Period, a number of Canadian provinces began

cracking down on payday lenders by passing new legislation that further restricted their lending

practices (and reduced maximum interest rates) in order to protect Canadians from becoming

trapped in never-ending debt cycles.




                                                  19
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 20 of 56 PageID #: 20



       52.     In May 2016, the Alberta provincial government introduced Bill 15, “An Act to

End Predatory Lending,” which lowered the borrowing rate for single-pay loans from C$23 to

C$15 for every C$100 borrowed, making it the lowest rate in Canada. The proposed legislation

also included provisions requiring lenders to allow borrowers to repay payday loans in

installments, rather than all at once, and prohibiting lenders from directly soliciting potential

customers, charging a fee to cash a check for a payday loan, and offering a loan when another is

outstanding, among other changes. The C$15 rate cap became effective in August 2016 and final

regulations for the installment payments became effective in November 2016.

       53.     In November 2016, the Ontario provincial government passed new legislation

which reduced the total cost of borrowing on single-pay loans from C$21 to C$18 for every C$100

borrowed, with the new law becoming effective January 1, 2017.

       54.     Similarly, effective January 1, 2017, the British Columbia provincial government

reduced the total cost of borrowing from C$23 to C$17 for every C$100 borrowed. When the

British Columbia Ministry announced this regulatory change, it also stated that it was considering

whether, and to what extent, additional regulations may be warranted.

       55.     In December 2017, the Ontario provincial government tightened regulations again,

capping the cost to borrowers of single-pay loans at C$15 for every C$100 borrowed, with the new

regulation becoming effective on January 1, 2018. Ontario also announced further amendments

effective July 1, 2018, that required: (i) a mandatory extended payment plan for borrowers with

three or more loans with the same lender within a 63-day period; (ii) a requirement that the loan

amount cannot exceed 50% of the customer’s net pay in the month prior to the loan; and (iii)

mandatory disclosures in advertisements and loan agreements about the cost of borrowing a

payday loan. CURO’s Ontario operations consisted of 133 stores (out of a total of 202) as of the

end of the 2019 calendar year.


                                               20
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 21 of 56 PageID #: 21



       56.     Because regulations in Canada necessarily impacted CURO’s operations, the

Individual Defendants closely monitored and routinely discussed the Canadian regulatory

environment and any proposed or final regulations in the Company’s SEC filings. The Individual

Defendants also spoke about the topic on every quarterly earnings conference call since becoming

a publicly traded Company, and regularly provided updates on existing or proposed legislation and

answered questions from analysts about the impact of new regulations.

       57.     As a result of new regulations in Alberta, British Columbia, and Ontario that

lowered the borrowing rates on payday loans, CURO’s business suffered and the Company’s

yields single-pay loans fell dramatically. In 2016, for example, the yields on single-pay loans in

Canada were nearly 400%, but by the first quarter of calendar 2018 (“1Q18”), single-pay yields

had declined substantially and were hovering around 250%.

       58.     The Individual Defendants recognized that due to these new Canadian regulations,

single-pay loans were no longer the profit center they had historically been. The solution the

Individual Defendants pursued was for the Company to transition out of single-pay loans in Canada

into other product offerings like installment and open-end loans which were not subject to the same

regulatory reforms as the payday loans.

       59.     Further, given the importance of the Ontario market to CURO’s operations, the

Company’s ability to replace revenues derived from single-pay loans with revenues from other

product offerings was especially critical. Because open-end loans have lower average yields than

single-pay loans, the only way for CURO to make up that “lost” revenue would be for the Company

to significantly increase the volume of open-end loans to offset the decline in single-pay revenues.




                                                21
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 22 of 56 PageID #: 22



       C.      The Individual Defendants Implement a Plan to Transition CURO’s
               Canadian Customers from Single-Pay to Installment and Open-End
               Loans

       60.     As a result of the regulatory changes in Canada, the Individual Defendants

implemented a strategy to transition customers in Alberta and Ontario – which together accounted

for 80% of the Company’s Canadian revenues – away from single-pay loans and into installment

and open-end loans.

       61.     The transition began in Alberta where, pursuant to the Individual Defendants’

direction, CURO converted existing single-pay customers into installment and then open-end loans

and also acquired new open-end customers. The Company experienced “really good” demand in

Alberta and the Individual Defendants represented that “converting existing customers [was] going

excellent.”

       62.     In its fourth quarter 2017 (“4Q17”), CURO began opening small format LendDirect

loan offices in Ontario, which focused on unsecured installment and open-end loans, rather than

payday loans. In February 2018, CURO began testing open-end loans in the Windsor, Ontario

market and, during the initial test phase, converted nearly 3,000 single-pay loans to open-end loans.

The Company also continued expanding its LendDirect stores, opening two more stores in Canada

during 1Q18. According to the Individual Defendants, the Company was “very pleased” with the

foot traffic, take-up rate, and first-pay default rates on the LendDirect open-end loan product.

       63.     Based on the positive results in the Ontario test markets, and the recent regulatory

changes, during 1Q18, the Individual Defendants decided to accelerate the transition from single-

pay to open-end loans in the Ontario market by an entire year – from 2019 to 2018. Although the

Company was transitioning away from its most profitable single line of business into the lower

yield open-end loans, the Individual Defendants reassured stockholders during CURO’s 1Q18

earnings conference call on April 27, 2018 that despite the recent rate changes in Ontario, which


                                                 22
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 23 of 56 PageID #: 23



the Company had “anticipated,” single-pay lending would remain “viable in Ontario.” Defendant

Gayhardt clarified that the Company’s transition out of single-pay loans in Canada would not be

immediate or rapid, but would occur over the “next couple of years.”

       64.     During the Company’s 1Q18 earnings conference call, defendant Gayhardt also

explained that the up-front provisioning resulting from the Canadian transition would have a

negligible impact on the Company’s operations, stating that as the Company continued to grow its

open-end business, “the revenue and profitability from [installment and open-end] products

[would] lag a little bit just because of the way you have to provision upfront.” The Individual

Defendants further assured stockholders that the Company had “anticipated” any increased upfront

provisioning from the Canadian transition “when we developed our forecast and our guidance”

and that there was nothing “going on in terms of mix shift or the overall kind of growth trends”

that was out of line with the Company’s forecast.

       65.     These statements led stockholders to believe that the Company’s transition out of

single-pay loans in Canada, and Ontario in particular, would not impact the Company’s overall

financial results and ability to maintain and meet FY18 guidance. In fact, during the April 27, 2018

earnings conference call, the Individual Defendants stated they were “very happy to affirm” the

Company’s FY18 guidance, which included net income in the range of $110 million to $116

million, adjusted EBITDA in the range of $245 million to $255 million, and EPS of $2.25 to $2.40.

       D.      The Individual Defendants Cause CURO to Conduct a Secondary Stock
               Offering

       66.     On May 14, 2018, the Individual Defendants caused CURO to file a Registration

Statement on Form S-1 with the SEC for the Secondary Offering. The S-1 was signed by

defendants Gayhardt, Rippel, Faulkner, McKnight, Masto, Winterhof, Frawley, and Williams. On

May 16, 2018, the SEC declared the Registration Statement effective, and on May 17, 2018, CURO



                                                23
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 24 of 56 PageID #: 24



conducted the Secondary Offering, which generated $109,250,000 in total proceeds for the selling

stockholders. The Company received no proceeds from the Secondary Offering.

       67.    The Individual Defendants were motivated to misrepresent and conceal CURO’s

true financial condition in order to facilitate and maximize the proceeds to defendants Faulkner

and McKnight and the FFL Defendants, who collectively sold 3,497,411 shares at $23.00 per share

(before Underwriters costs and fees), which generated proceeds of approximately $76 million.

Defendants Faulkner and McKnight reaped approximately $11 million each from their stock sales

in the Secondary Offering.

       68.    The Secondary Offering terms would have been far less favorable to defendants

Faulkner and McKnight and the FFL Defendants had the market known the truth about the

Individual Defendants’ decision to rapidly complete the transition from single-pay to open-end

loans in Ontario, which was hurting the Company’s financial condition and had already made the

Company’s FY18 guidance unattainable. Thus, the Individual Defendants, who were admittedly

controlled by the Founder Defendants and the FFL Defendants, permitted the Secondary Offering

to occur (and indeed, facilitated it) even though they knew that material, negative information

regarding the Company’s current and future business prospects was not disclosed to stockholders.

       E.     CURO Transitions to Open-End Loans in Ontario, but the Individual
              Defendants Conceal the Negative Financial Impact of the Transition

       69.    In May 2018, the Individual Defendants significantly accelerated the Company’s

transition from single-pay to open-end loans in Ontario. Under the Individual Defendants’

direction, the Company sought to convert existing single-pay customers into open-end loan

products at the Company’s remaining 107 branches in Ontario and also targeted new customers.

Rather than moderate the transition away from single-pay loans over the “next couple of years,”

as defendant Gayhardt had previously stated, the Company rapidly completed the majority of the



                                              24
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 25 of 56 PageID #: 25



transition just months later, by July 2018. This led to a predictable, negative impact to CURO’s

3Q18 operations and financial results, and the Company’s ability to meet its FY18 guidance.

           70.   As part of the Individual Defendants’ strategy to rapidly complete the transition to

open-end loans in Ontario, the Company began a massive advertising campaign through direct

mailing, cable TV, and other mediums. The Company’s marketing campaign was a success, as

stockholders would later be told that CURO converted nearly 40,000 single-pay customers to

open-end loans by the end of 3Q18. Because CURO had primarily targeted existing single-pay

customers, the CURO Platform provided the Individual Defendants with detailed data about those

customers, including information about originations, payments, defaults, and payoffs. The

Individual Defendants therefore knew or recklessly disregarded that open-end customers were

taking out larger loans (at lower interest rates), resulting in larger loan balances and higher up-

front provisions, which had a corresponding negative impact on CURO’s operations and financial

results.

           71.   Although the Individual Defendants could have moderated the flow of customers

from single-pay to open-end loans, thereby reducing the increase in loan loss provisions and the

decrease in single-pay revenue, they made the choice not to do so even though they knew that the

rapid transition to open-end loans in Ontario came with significant operational risks (risks that

later materialized). Moreover, instead of being honest and up front with stockholders about these

risks and the trade-offs from making a faster transition from single-pay to open-end, the Individual

Defendants chose to conceal this information from stockholders. When announcing the

Company’s 2Q18 earnings results on July 30, 2018, after CURO had substantially completed the

transition to open-end loans and after the “majority” of the losses stemming from the transition

had already occurred, the Individual Defendants continued to tout their “confidence” in the




                                                  25
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 26 of 56 PageID #: 26



Company’s FY18 guidance and downplayed any impact to the Company’s financial results or

guidance as a result of the transition.

       72.     For example, during the Company’s 2Q18 earnings conference call on July 31,

2018, the Individual Defendants provided an update on the “early stage of a very successful

introduction transition of a big part of our Ontario lending business of the legacy single-pay loan

product to a[n] [open-end] line of credit that’s been very well received by our customers.” During

the July 31, 2018 call, the Individual Defendants also disclosed for the first time that the Company

had moved up the transition to open-end loans in Ontario from 2019 to 2018, but did not disclose

the truth: that the “majority” of the transition and the associated losses had already occurred.

       73.     The Individual Defendants also gave stockholders the false impression that any

negative impact resulting from the transition had occurred in the just reported 2Q18, but would

normalize in the second half of the year. Specifically, during the July 31, 2018 earnings conference

call, the Individual Defendants explained that the transition in Ontario could result in “lower

revenue while the book builds and higher provision when larger balance dollars are originated,”

but also indicated that the “higher provision” from the Company’s transition had occurred in 2Q18,

reporting “diluted earnings for [2Q18]” and explaining that CURO could have had “better earnings

[in 2Q18] had we taken a more incremental approach”, but that our provision in the second half of

the year would run about with revenue,” and “the provisioning should be in line with revenue.”

       74.     Further, although the Company cautioned that the transition could “impact earnings

for the full year versus our plan” and that the ongoing Canadian transition was “too fluid” to

completely discount a bit of downside risk, the Company nevertheless affirmed its previously

announced FY18 guidance. In fact, defendant Gayhardt told investors he had a “very high degree

of confidence in achieving” full year guidance and that there was “a good likelihood that we’ll

come out ahead on our internal forecasts and our published guidance.”


                                                 26
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 27 of 56 PageID #: 27



       75.    At the time of the Individual Defendants’ statements on July 30 and 31, 2018, the

Company had already completed the majority of the transition to open-end loans in Ontario, which

had a material, negative impact on the Company’s operations, “dramatically” reduced Canadian

single-pay revenues, and meant that the Company would not be able to maintain or meet the FY18

guidance stockholders had been told the Company had a “very high degree of confidence in

achieving.”

       76.    Due to the information provided by the CURO Platform, the Individual Defendants

knew and concealed from stockholders: (i) that the Company’s rapid transition to open-end loans

in Ontario had resulted in more loans with larger loan balances and, in turn, higher up-front

provisioning; (ii) the Company’s advertising costs had skyrocketed as the Company spent more

money marketing its open-end loan products to existing single-pay customers and new customers;

and (iii) the transition to open-end loans had cannibalized single-pay revenue rendering CURO’s

FY18 guidance unachievable.

       F.     The Individual Defendants Cause CURO to Complete a $690 Million
              Senior Secured Notes Offering

       77.    On August 6, 2018, the Individual Defendants caused CURO to announce that the

Company intended to offer $675 million aggregate principal amount of its senior secured notes

due 2025 in a private placement (the “Notes Offering”). On August 13, 2018, the Company

announced that it had upsized the Notes Offering from $675 million to $690 million aggregate

principal amount and disclosed that the senior secured notes, due 2025, would be priced at 8.25%.

The Company also disclosed that it intended to use the net proceeds from the sale: (i) to redeem

the outstanding 12% senior secured notes due 2022 of the Company’s wholly owned subsidiary;

(ii) to repay the outstanding indebtedness under the Company’s wholly owned subsidiary, five-




                                               27
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 28 of 56 PageID #: 28



year revolving credit facility; (iii) for general corporate purposes; and (iv) to pay fees, expenses,

premiums, and accrued interest in connection therewith.

       G.      The Individual Defendants Repeatedly Confirm the Importance of
               CURO’s Canadian Operations

       78.     Ontario was the Company’s largest Canadian region, comprising two-thirds of the

Company’s Canadian revenues and nearly 13% of CURO’s total consolidated revenues as of

December 31, 2017. The Individual Defendants knew that tightening regulations in Canada had

the potential to materially impact CURO’s operations and financial results. As such, the Individual

Defendants closely monitored changing regulations in Canada (and Ontario specifically), and

discussed the Canadian regulatory environment in the Company’s press releases and SEC filings.

The Individual Defendants also spoke about the Canadian regulatory environment during their

prepared remarks on every quarterly earnings call throughout the Relevant Period, and were asked

and answered detailed questions by analysts about the topic.

       79.       For example, in CURO’s Form 10-K, filed with the SEC on March 13, 2018

(“2017 10-K”), the Individual Defendants dedicated three pages to a discussion about “Canadian

Regulations” and specifically discussed the new regulations in Ontario effective January 1 and

July 1, 2018. During the April 27 and July 31, 2018 earnings conference calls, defendant Gayhardt

discussed the new regulations in Ontario and told stockholders that the Company had “anticipated

these changes.” The Individual Defendants’ repeated references to the Canadian regulations

leading up to and throughout the Relevant Period supports the reasonable inference that the

Individual Defendants closely monitored the regulatory changes in Canada and were also closely

monitoring any actual or potential impact to CURO’s operations as a result.

       80.     This reasonable inference is bolstered by the fact that CURO’s Canadian single-

pay loans were historically the Company’s “most profitable single line of business,” generating



                                                 28
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 29 of 56 PageID #: 29



yields of almost 400% in the years leading up to the Relevant Period. As Alberta, Ontario and

British Columbia enacted regulations which lowered the rates CURO could charge on single-pay

loans, the yields on those loans declined dramatically and were hovering around 250% by 1Q18

(down from upwards of 400% in prior periods). In fact, during the Stephens Fall Investment

Conference (the “Stephens Conference”), the Individual Defendants admitted that increasing

regulations prompted the Individual Defendants to make a “real decision” regarding the

profitability of single-pay loans in Ontario, Canada, which prompted the transition to open-end

loans.

         81.   Given the importance of single-pay loans in Ontario to the Company’s overall

operations and financial condition, and the Individual Defendants’ statements during the Stephens

Conference, it is reasonable to infer that the Individual Defendants were closely involved in the

decision to rapidly complete the transition to open-end loans and, therefore, knew or recklessly

disregarded that the Company’s operations and financial results would experience a negative,

short-term impact as CURO quickly transitioned away from its most profitable, high-yield product

to lower yield, open-end loans.

         H.    The Individual Defendants Had Substantial Experience and The Benefit
               of The Alberta, Canada Test Markets Which Buttress the Inference of
               Knowledge on Their Behalf

         82.   The Individual Defendants’ own Relevant Period statements confirm that they

knew that the transition from single-pay loans to open-end loans would be received favorably by

customers in Ontario, which would result in more open-end loans with larger loan balances and,

in turn, higher up-front provisioning (i.e., larger non-cash charge offs). First, the rapid transition

in Ontario in 3Q18 was timed to coincide with what was seasonally a quarter of increased demand

in Canada. As the Individual Defendants noted in the Company’s 2017 10-K, historically CURO

“typically experience[d]” its “highest demand in Canada in the third and fourth calendar quarters.”


                                                 29
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 30 of 56 PageID #: 30



       83.     Second, the Individual Defendants had years of experience with open-end loans and

multiple months of data (from the Alberta test market) demonstrating Canadian consumers’

preference for such loans. This is not only reasonable, but logical – what borrower wouldn’t prefer

a lower interest rate with increased repayment flexibility? During the Stephens Conference, the

Individual Defendants explained that the Company had been “operating a line of credit for 11

years” stating, we “know how to do” open-end loans, as CURO had been offering open-end loans

in the U.S. for the previous five years. Accordingly, the Individual Defendants had substantial

experience with the performance of open-end loans from which to draw from, and this experience

would have informed their expectations for the performance of open-end loans in Canada.

       84.     Additionally, since 4Q17, the Individual Defendants had been closely monitoring

the conversion to open-end loans in Canada, beginning first in the Alberta test market. As a result

of the transition in Alberta, the Individual Defendants “had a lot of experience in the data” CURO

collected from its customers there before the Company “pulled the trigger on Ontario.” CURO had

also launched open-end test stores in Windsor, Ontario during this time, which also provided data

relevant to the single-pay vs. open-end loan transition. The Individual Defendants closely tracked

the performance and results of these test stores and markets, monitoring metrics like acquisition

costs, credit performance, foot traffic, take-up rates, first-pay defaults, line utilization, adjusted

EBITDA margins, revenue per store, and provision for losses.

       85.     The Windsor, Ontario test stores had “incredibly favorable” results with positive

“take-up rates,” good “conversion rates” from existing customers, and a “healthy number of new

customers.” Senior Company officers would later admit during the Stephens Conference that the

Individual Defendants had “five months of seasoning in [the open-end loan] universe in Ontario”

before they decided to rapidly complete the majority of the transition from single-pay to open-end

loans July 2018.


                                                 30
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 31 of 56 PageID #: 31



       86.     During the transition in Ontario, the Individual Defendants focused primarily on

converting existing single-pay customers to open-end loans and, as a result, had access to pre-

existing, detailed customer data via the CURO Platform, including prior payment history, which

the Individual Defendants described as “the most predictive element” in gauging loan

performance. According to the Company’s records, CURO converted 38,000 existing single-pay

customers to open-end loans in 3Q18 alone.

       87.     Third, because CURO’s target customer base is highly vulnerable – nonprime,

unbanked, or underbanked consumers with an immediate need for cash or who otherwise fail to

qualify for traditional banking services – it is a reasonable inference that the Individual Defendants

were aware that CURO’s single-pay customers would jump at the opportunity to have access to

more cash (particularly on more favorable interest rate and repayment terms), resulting in larger

open-end loan balances and increased up-front provisioning. The numbers bear this out. CURO’s

average single-pay loan was approximately $600, while the average line of credit was

approximately $2,400, with the average amount drawn of around $1,800, or three times the size of

the average payday loan. And, unlike payday loans, which require a new application and loan

when additional cash is needed, customers taking out a line of credit only have to apply once and,

if approved, can request cash advances as often as they need up to the available credit limit. Based

on these facts, it is reasonable to infer that the Individual Defendants knew or recklessly

disregarded that the Company would experience a sudden increase in the amount of open-end loans

when it rapidly completed the transition to open-end loans in Ontario in 3Q18.

       88.     Fourth, the Individual Defendants also knew or recklessly disregarded that as they

made the decision to accelerate the timing of transitioning single-pay loans to open-end loans in

Ontario, the Company’s loss provisions would increase concomitantly with the increase in open-

end loan balances. This inference is buttressed by the fact that the Individual Defendants were well


                                                 31
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 32 of 56 PageID #: 32



aware that the Company was required to take an upfront provision on the open-end loans it

originated, as this loan loss provision metric was closely monitored and reported both Company-

wide and Canadian segment-specific loan loss provisions to stockholders as a performance metric

in the Company’s Relevant Period SEC filings and press releases. The Individual Defendants also

discussed loan loss provisions on quarterly conference calls throughout the Relevant Period, both

in their prepared remarks and in response to analyst inquiries.

       89.     Fifth, the Individual Defendants also knew or recklessly disregarded that the

Company’s aggressive multi-channel marketing plan, which was finalized at the end of June 2018,

would result in more customers taking out open-end loans and cause an increase in the

corresponding up-front provisioning as well as increased advertising costs. This would necessarily

have a further negative impact on the Company’s financials. This reasonable inference is further

confirmed by defendant Gayhardt’s own statements, wherein he said: “if you live in Ontario . . .

unless you’re kind of living in a cave, we think we’ve reached you multiple times with this

advertising.” The cost of the Company’s marketing strategy was reflected in its 3Q18 results,

which reported a 37% increase in advertising costs from the prior quarter due to “acquiring more

installment and open-end customers versus single-pay,” expanding “cable TV and direct mail

spend and other media spend, especially in July” when the Company “introduced open-end in

Ontario,” and “new product expansion, including our LendDirect stores.”

       90.     Each of these allegations support the reasonable inference that the Individual

Defendants knew CURO’s transition from single-pay to open-end loans would have a materially

negative effect on CURO’s financial results. Similarly, the failure by the Individual Defendants to

honestly and accurately report this information to stockholders is relevant, not just to the claims

alleged against the Individual Defendants, but also to the demand futility inquiry with respect to

the current members of the Board, which is discussed below.


                                                32
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 33 of 56 PageID #: 33



VI.    INDIVIDUAL DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING
       STATEMENTS

       A.     First Quarter 2018 Financial Results

       91.    On April 26, 2018, the Individual Defendants caused CURO to issue a press release

announcing the Company’s financial results for the quarter ended March 31, 2018 and affirmed

the Company’s FY18 guidance (“1Q18 Press Release”). The 1Q18 Press Release stated:

       Fiscal 2018 Outlook

       The Company affirms its full-year 2018 adjusted earnings guidance, a non-GAAP
       measure that excludes the $11.7 million of debt extinguishment costs from the
       retirement of $77.5 million of the 12.00% Senior Secured Notes due 2022 and
       stock-based compensation, as follows:

       •      Revenue in the range of $1.025 billion to $1.080 billion

       •      Net Income in the range of $110 million to $116 million

       •      Adjusted EBITDA in the range of $245 million to $255 million

       •      Estimated tax rate of 25% to 27% for the full year

       •      Adjusted Diluted Earnings per Share of $2.25 to $2.40

       92.    The 1Q18 Press Release also discussed the Canadian regulatory changes and

compared the Company’s 1Q18 results to the previous year’s financial results, noting declining

single-pay revenue and increasing open-end loan balances as a result of the Company’s intentional

“product shift” from single-pay to installment and open-end loans:

       Single-Pay revenues were flat year-over year. The effect of Single-Pay receivables
       growth was offset by regulatory changes in Ontario, Canada. Open-End revenues
       rose 52.0% on organic growth in the U.S. and the introduction of Open-End
       products in Virginia and Canada.

                                             ***

       Open-End loan balances increased by $25.9 million compared to March 31, 2017
       from year-over-year growth in Kansas and Tennessee of 12.2% and 8.6%,
       respectively, the 2017 launch of Open-End in Virginia and conversion in the fourth
       quarter of 2017 of a portion of Canada Unsecured Installment loans to Open-End
       loans. The provision for losses and Open-End Allowance for loan losses as a


                                               33
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 34 of 56 PageID #: 34



       percentage of Open- End gross loans receivable remained consistent with the
       previous quarter.

                                              ***

       Single-Pay revenue and combined loans receivable during the three months ended
       March 31, 2018 were affected primarily by regulatory changes in Canada (rate
       changes in Ontario and British Columbia) and continued product shift from Single-
       Pay to Installment and Open-End loans in all countries.

       93.     Comparing the Company’s 1Q18 Canadian segment results to the same period in

2017, the 1Q18 Press Release stated:

       Revenue in Canada was impacted by the product transition in Alberta from Single-
       Pay loans to Unsecured Installment and Open-End loans and the impact of
       regulatory rate changes in Ontario and British Columbia. Canada revenue improved
       $4.7 million, or 11.3% to $46.3 million for the three months ended March 31, 2018
       from $41.6 million in the prior year period. On a constant currency basis, revenue
       was up $2.6 million, or 6.3%.

                                              ***

       The provision for losses increased $2.3 million or 22.7% to $12.6 million for the
       three months ended March 31, 2018 compared to $10.2 million in the prior year
       period, primarily due to relative loan volumes and mix shift from Single-Pay loans
       to Unsecured Installment and Open-End loans. On a constant currency basis,
       provision for losses increased $1.8 million, or 17.2%.

                                              ***

       Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
       months ended March 31, 2018, from $3.4 million in the prior year period, due to .
       . . expansion of the LendDirect business, and product shifts from Single-Pay loans
       to Unsecured Installment and Open-End loans.

       94.     Before the market opened on April 27, 2018, the Individual Defendants hosted a

conference call with analysts and stockholders to discuss the Company’s operations and 1Q18

financial results. During the call, defendants Gayhardt, Dean and Baker spoke positively about the

Company’s financial results and operations and the Canadian product transition. For example, in

his prepared remarks, defendant Gayhardt credited the Company’s transition out of single-pay

products as one of the “key drivers” of the Company’s “growth” and stated:



                                               34
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 35 of 56 PageID #: 35



       Current 4 key drivers for this growth: First is the continued mix shift in our products
       to install the (inaudible) lines of credit, which, together, accounted for 71.4% of
       our total revenue, up from 57.2% in the prior year quarter. . . .

       95.     Defendant Gayhardt also discussed the “anticipated” regulatory changes and their

impact on Ontario’s single-pay business, and assured the market of the ongoing “viability” of

Ontario’s single-pay product:

       In Canada, new rules came into effect in Ontario and lowered the maximum rate
       from $18 per $100 lent to $15 per $100 lent effective January 1 of this year. And
       we’re working to incorporate a new extended payment plan and an ability to repay
       guideline for release on July 1. We had anticipated these changes and believe that
       Single-Pay lending remains viable in Ontario, although we will continue to expand
       our Installment and Open-End offerings in Ontario and other provinces.

       96.     Defendant Gayhardt concluded his prepared remarks by stating, “we’re very happy

to affirm the guidance we gave you in January” and assured investors that “I’m relatively certain

we have a much higher degree of confidence in delivering on those numbers, and we look

forward to discussing guidance in more detail after our June quarter.”

       97.     Defendant Dean also reiterated that the Company was “affirming full year 2018

adjusted earnings guidance” and noted that the Company “continue[d] to anticipate revenue in the

range of $1.025 billion to $1.080 billion and with continued solid growth in the U.S. and U.K.

being offset partially by declines in Canada from the additional regulatory changes in the middle

of the year.” Defendant Dean further “affirm[ed] adjusted EBITDA in the range of $245 million

to $255 million, adjusted net income in the range of $110 million to $116 million and adjusted

diluted earnings per share in the range of . . . $2.25 to $2.40.”

       98.     Defendant Gayhardt also explicitly told stockholders that any upfront provisioning

resulting from the Canadian transition from single-pay to open-end was already “anticipated” and

factored into the Company’s “2018 forecast” and “guidance,” stating:

       Canada, as you mentioned, we are seeing much more pronounced kind of mix shift
       from Single-Pay to Installment. We went through that in Alberta. We’re growing
       the LendDirect business in the stores, [went] online in Ontario, which is about 2/3

                                                  35
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 36 of 56 PageID #: 36



       of our overall Canadian business. You’ll start to see more of that as well, so there’ll
       be some of that provisioning, but I think we’re -- we had anticipated that and
       when we developed our forecast and our guidance, we -- there’s nothing really
       going on in terms of mix shift or the overall kind of growth trends, it’s that it’s
       out of line with our forecast.

       99.     As the call continued, when asked about “targets” for the Company’s “mix-shift,”

defendant Gayhardt assured stockholders that the transition out of single-pay products in Canada

would not be rapid or immediate, but, instead, would occur over the “next couple years,” stating:

       So Canada is 13%, Canada Single-Pay is 13% of total revenue, that’s down from
       15% last year. I suspect you’ll see that Canada number probably cut in half over
       the next couple of years and maybe even go lower than that depending on how --
       what the take-up rate and success rate of our line of credit product is there. . . .

       And Canada, I suspect that 13% will be cut in half over the next couple of years as
       well. So you could see 23% between Canada and U.S. Single-Pay revenue. I think
       you could see that number go, that combined number go below 10% in the next
       couple of years.

       100.    On May 3, 2018, the Individual Defendants caused CURO to file its Form 10-Q

(“1Q18 10-Q”) with the SEC, which confirmed the Company’s previously announced financial

results and financial position. The 1Q18 10-Q also represented that management’s disclosures,

controls, and procedures were effective: “Based on an evaluation of our disclosure controls and

procedures as of the end of the period covered by this report conducted by our management, with

the participation of the Chief Executive Officer and Chief Financial Officer, the Chief Executive

Officer and Chief Financial Officer concluded that these controls and procedures were effective

as of March 31, 2018”.

       101.    The 1Q18 10-Q discussed the Canada segment specifically, and stated:

       Revenue in Canada was impacted by the product transition in Alberta from Single-
       Pay to Unsecured Installment and Open-End loans and the impact of regulatory rate
       changes in Ontario and British Columbia. Canada revenue improved $4.7 million,
       or 11.3% to $46.3 million for the three months ended March 31, 2018 from $41.6
       million in the prior year period. On a constant currency basis, revenue was up $2.6
       million, or 6.3%.

                                               ***


                                                 36
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 37 of 56 PageID #: 37



        The provision for losses increased $2.3 million, or 22.7% to $12.6 million in the
        three months ended March 31, 2018 from $10.2 million in the prior year period,
        primarily due to relative loan volumes and the mix shift from Single-Pay loans to
        Unsecured Installment and Open-End loans. On a constant currency basis,
        provision for losses increased $1.8 million, or 17.2%.

                                                ***

        Operating expenses increased $1.6 million, or 45.5%, to $5.0 million in the three
        months ended March 31, 2018, from $3.4 million in the prior year period, due to
        increased collections and customer support payroll expenses from seasonality,
        increased volumes, expansion of the LendDirect business, and product shifts from
        Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
        currency basis, operating expenses increased $1.3 million, or 39.2%.

        102.    On May 14, 2018, the Individual Defendants caused CURO to file a Registration

Statement on Form S-1 with the SEC for the Secondary Offering, and on May 17, 2018, caused

CURO to file its prospectus (together, the “Secondary Offering Documents”). The Secondary

Offering Documents incorporated by reference the the Company’s 1Q18 Press Release and 1Q18

10-Q, which (i) misrepresented and concealed the true, negative impact that the transition from

single-pay to installment and open-end loans in Canada would have on CURO’s financial results;

(ii) failed to disclose that the transition to open-end loans would come at the expense of the

Canadian single-pay revenue; (iii) single-pay revenue was being cannibalized by open-end loans

during the transition; and (iv) instead of being cut in half over “a couple of years,” Canadian single-

pay revenue would be dramatically reduced, dropping 50%, from approximately 16% of the

Company’s total revenue in 3Q17 to only 8% of the Company’s total revenue by the end of 3Q18;

and (v) the Company’s disclosure controls were not operating effectively.

        B.      Second Quarter 2018 Financial Results

        103.    On July 30, 2018, the Individual Defendants caused CURO to issue a press release

announcing its financial results for the quarter ended June 30, 2018 (the “2Q18 Press Release”).

In the 2Q18 Press Release, defendant Gayhardt reiterated his “confidence” that CURO would meet

its “full year guidance,” stating:

                                                  37
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 38 of 56 PageID #: 38



       We are pleased to announce year-over-year loan growth of 26.9% and sequential
       loan growth of 14.1%, adjusted earnings growth in the first half of 2018 of 18.9%,
       and the execution of a milestone bank partner agreement that allows us to expand
       our lending footprint in the U.S. Our momentum, improvement in credit metrics
       and solid loan growth has further bolstered our confidence in our full year earnings
       guidance.

       104.    The 2Q18 Press Release “affirm[ed]” the Company’s 2018 guidance for adjusted

net income, adjusted EBITDA, and adjusted diluted EPS, and again highlighted the Company’s

“confidence” in meeting guidance objectives but failed to disclose material facts concerning the

Company’s transition from single-pay to installment and open-end loans in Canada, assuring the

market that any “accelerated open-end growth” was having a minimal impact on the Company’s

single-pay balances.

       105.    Before the market opened on July 31, 2018, the Individual Defendants hosted a

conference call with analysts and stockholders to discuss the Company’s operations and 2Q18

financial results. During the call, defendants Gayhardt, Dean and Baker spoke positively about the

Company’s financial results and the Canadian product transition. Defendant Gayhardt discussed

the Company’s quarter from an “operational standpoint” and highlighted the “successful

introduction” of the transition in Ontario, and stated:

       We made great progress on. . . the early stage of a very successful introduction
       transition of a big part of our Ontario lending business of the legacy single-pay loan
       product to a line of credit that’s been very well-received by our customers.

       We’ll unpack the Ontario transition in some detail later on, but it’s a big
       undertaking that’s going very well and is running well ahead of schedule. We did
       all this while maintaining our credit and other financial disciplines. These are big
       projects that require many people from many departments to work together, and
       we’re incredibly proud of all of our CURO team members for giving this a huge
       effort this quarter.

       106.    Defendant Gayhardt stated that the Canadian product transition was “too fluid” to

“completely discount a bit of downside risk” on the Company’s FY18 guidance, but nevertheless

tempered investor concerns about any negative impact to the Company’s financial position by re-


                                                 38
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 39 of 56 PageID #: 39



affirming the Company’s FY18 guidance. Specifically, defendant Gayhardt highlighted the

Company’s “high degree of confidence” in achieving guidance, even going so far as to tell

investors that there was a “good likelihood” that the Company would beat guidance estimates:

       We are affirming our guidance today . . . we have a very high degree of confidence
       in achieving our guidance objections. And, obviously, today we’re about 60% of
       the way through the year, so that certainly helps. And our confidence in our core
       business and products is very high. It’s probably just that the Canadian product
       transition and the U.K. affordability issue are both too fluid for us to completely
       discount a bit of downside risk on both those fronts.

       So looking at our current forecast, we expect our Canadian and U.K. operations to
       fall short of our operating earnings plan for the full year 2018 in the range of $10
       million -- that’s U.S. $10 million. So sitting here today, we do think, as I just
       mentioned, the U.S. business will be able to make – to more than make up for these
       projected international shortfalls, and we believe that there’s a good likelihood that
       we’ll come out ahead on our internal forecasts and our published guidance.

       107.    Defendant Gayhardt also informed stockholders that CURO had “moved up” the

introduction of the transition in Ontario from 2019 to 2Q18, but concealed that the transition had

already occurred, instead of the Company moderating the transition over several years as he had

previously stated would occur. Specifically, Gayhardt stated:

       First, in Canada, as I mentioned earlier, ongoing changes in the provincial
       regulation of single-pay lending in Canada, coupled with our growing
       competencies in marketing, underwriting and servicing line of credit products,
       brought us to the decision to accelerate the transition of our product offerings,
       particularly in Ontario, which accounts for about 2/3 of our Canadian revenue.

       Although we anticipated introducing a line of credit product in our Ontario locations
       during 2019, early test results we initiated in February of this year were incredibly
       favorable in terms of acquisition costs, credit performance, take-up rates, line
       utilization, and really the whole deal, so we moved up our -- we simply moved up
       our conversions schedule.

                                               ***

       So what does that mean? It means higher earning asset balances in our line of
       credit portfolio in Canada than previously forecasted, but lower yields and lower
       revenue while the book builds and higher provision when larger balance dollars
       are originated.



                                                39
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 40 of 56 PageID #: 40



       We started the quarter with just over $53 million in non-single-pay – these are all
       U.S. dollars, by the way. We started the quarter with just over $53 million in non-
       single-pay balances, and we ended the quarter with $74.7 million, and having
       booked the kind of larger marketing and convergence plan in late June, the balances
       today sit at over $115 million, so great growth, all driven by tremendous customer
       communication and service by our store and call center teams in Canada.

       108.   On August 2, 2018, the Individual Defendants caused CURO to file its Form 10-Q

(“2Q18 10-Q”) with the SEC, which stated in relevant part, the following:

       Single-Pay revenues were affected primarily by regulatory changes in Canada
       (rate changes in Alberta, Ontario and British Columbia) and continued product
       shift from Single-Pay to Installment and Open-End loans in all countries. Open-
       End revenues rose 72.2% on organic growth in the U.S. and the introduction of
       Open-End products in Virginia and Canada. Open-End adoption in Canada
       accelerated this quarter as related loan balances grew $34.3 million sequentially
       from the first quarter. Even with the accelerated Open-End growth, Single-Pay
       balances in Canada only shrank sequentially by $1.4 million.

                                             ***

       Canada revenue improved $3.4 million, or 7.9%, to $47.0 million for the three
       months ended June 30, 2018 from $43.6 million in the prior year period. On a
       constant currency basis, revenue was up $1.6 million, or 3.6%. Revenue growth in
       Canada was impacted by the product transition from Single-Pay loans to Unsecured
       Installment and Open-End loans and the impact of regulatory rate changes in
       Alberta, Ontario and British Columbia.

       Single-Pay revenue decreased $1.6 million, or 4.6%, to $33.3 million for the three
       months ended June 30, 2018 and Single-Pay ending receivables decreased $1.1
       million, or 2.2%, to $47.3 million from $48.4 million in the prior year period due
       to mix shift in Ontario where we launched Open-End loans in the fourth quarter of
       2017.

       Canadian non-Single-Pay revenue increased $5.0 million, or 58.4%, to $13.7
       million compared to $8.6 million the same quarter a year ago on $31.9 million, or
       74.5%, growth in related loan balances. The increase was primarily related to the
       launch of Open-End products in Alberta and Ontario in the fourth quarter of 2017.

       The provision for losses increased $4.1 million, or 39.4%, to $14.4 million for the
       three months ended June 30, 2018 compared to $10.3 million in the prior year
       period, because of upfront provisioning on relative loan volumes (total Open-End
       and Installment loans grew sequentially by $20.9 million this second quarter
       compared to $10.9 million in the second quarter of 2017), and mix shift from
       Single-Pay loans to Unsecured Installment and Open-End loans. On a constant
       currency basis, provision for losses increased $3.5 million, or 33.7%.


                                               40
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 41 of 56 PageID #: 41



VII.   THE TRUTH IS REVEALED

       109.    On October 24, 2018, the Individual Defendants caused CURO to report its

financial results for 3Q18. The Company reported revenue of $283 million, adjusted diluted EPS

of $0.23, and a year-over-year earnings decline “primarily due to required up-front provisioning.”

In the accompanying press release, defendant Gayhardt revealed that the Company’s results were

“particularly affected by the acceleration of Open-End loan product in Canada” and “[t]he related

upfront loan loss provisioning,” which caused Canadian “net revenue and Adjusted EBITDA to

drop by $10.9 million and $13.2 million sequentially.” Canadian revenue also declined 8.8% year-

over-year “primarily due to the continued product mix shift from Single-Pay,” which was affected

“primarily by regulatory changes in Canada (rate changes in Alberta, Ontario and British

Columbia) leading to a shift to Open-End loans as well as a continued general product shift from

Single-Pay to Installment and Open-End loans in all countries.”

       110.    Despite the Individual Defendants’ representations just three months earlier that

they had “a very high degree of confidence” in achieving, and even surpassing, FY18 guidance,

the Company significantly cut its adjusted EPS guidance for 2018 to $1.84 to $1.88, down from

$2.25 to $2.40, lowered adjusted net income guidance to $88 million to $91 million, down from

$110 million to $116 million, and cut adjusted EBITDA guidance to $215 million to $218 million,

down from $245 million to $255 million.

       111.    On October 25, 2018, the Individual Defendants hosted an earnings conference call

to discuss the Company’s 3Q18 results. Defendant Gayhardt opened the conference call by

“acknowledg[ing] that this quarter fell short of our expectations, and probably your expectations,

and quite simply, is not up to our standards.” He disclosed that nearly the entirety of the operating

earnings shortfall related to the Company’s “ongoing Canadian product migration and increased

loan loss provision related to higher-than-expected loan growth,” confirmed that “[b]y far the


                                                 41
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 42 of 56 PageID #: 42



biggest impact to quarterly results was the ongoing product migration in Canada, specifically in

the province of Ontario,” and revealed that the Company was “dramatically reducing [its]

Canadian Single-Pay revenue.” Defendant Gayhardt also confirmed that “we completed the

transition to [open-end] in Ontario and Alberta.” In contrast to the Individual Defendants’ prior

representations that the loss provision in the second half of the year would run “about even” with

revenue, the Company reported “loan loss as a percentage of revenue at 52.9%.” Defendant

Gayhardt reiterated that a “significant part” of the reduction in 2018 EPS guidance “relates to the

allowance builds for line of credit product,” i.e., the up-front provisioning required for open-end

loans.

         112.   Defendant Gayhardt essentially admitted that the Individual Defendants knew the

Company’s FY18 guidance was unachievable at the time they reaffirmed it on April 27 and July

31, 2018 as a result of the transition from single-pay to open-end loans in Canada and specifically

Ontario, stating: “we did a less than stellar job of explaining in our – probably our July call or even

back into our April call . . . the impact of this . . . in the near term . . . we probably didn’t lay it out

for everybody as explicitly as we probably should have. And we’ll try not to make that mistake

again.” Defendant Dean also confirmed that the “majority” of the loss for 3Q18 “came in July.”

         113.   In response to these revelations, CURO’s stock fell 34%, or $7.69, falling from

$22.87 per share on October 24, 2018 to a close of $15.18 on October 25, 2018.

         A.     Defendant Gayhardt            Confirms       the   Individual      Defendants       Misled
                Stockholders

         114.    On November 8, 2018, defendants Gayhardt, Dean and Baker presented at the

Stephens Conference, during which they provided additional details about CURO’s transition to

open-end loans in Ontario. Defendant Gayhardt confirmed that the Individual Defendants chose to

accelerate the transition from single-pay to open-end loans in Ontario from 2019 to 2018 in 1Q18



                                                    42
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 43 of 56 PageID #: 43



and that they intentionally chose not to moderate the speed of the transition even though they could

have done so. Gayhardt also confirmed that the bulk of the Ontario transition occurred in “May . .

. June in honest,” i.e., months before the Individual Defendants’ statements on July 30 and 31,

2018.

        115.   On January 31, 2019, the Individual Defendants caused CURO to reported the

Company’s financial results for the fourth quarter 2018 (“4Q18”) and the year-ended December

31, 2018, disclosing that revenue from single-pay loans in Canada comprised only 7% of the

Company’s total revenue for 4Q18, compared to 14.6% for the same time period in 2017. For the

year, single-pay loans had dropped to 10% of the Company’s total revenue in 2018, down from

15% the prior year.

        116.   On March 18, 2019, the Individual Defendants caused CURO to file its Form 10-K

for the fiscal year ended December 31, 2018 (“2018 10-K”). The 2018 10-K admits that the

accelerated shift to open-end loans in Canada “came at the expense of single-pay loan balances”

and that CURO’s “disclosure controls and procedures were not effective” as of December 31,

2018.

        117.   On May 6, 2019, the Individual Defendants caused CURO to file its 1Q19 10-Q,

which disclosed that the Company had “received an inquiry from the SEC regarding the

Company’s public disclosures surrounding its efforts to transition the Canadian inventory of

products from Single-Pay loans to Open-End loans.”

VIII. THE SECURITIES ACTION

        118.   Based on these events, in 2018, a securities fraud class action captioned Yellowdog

Partners, LP v. CURO Group Holdings Corp., et al., Civil Action No. 2:18-cv-02662-JWL-KGG

(the “Securities Action”) was filed in the United States District Court for the District of Kansas on

behalf of investors who purchased CURO stock during the “Class Period” (defined between April


                                                 43
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 44 of 56 PageID #: 44



27, 2018 and October 24, 2018, inclusive). The consolidated complaint in the Securities Action

names CURO, defendants Gayhardt, Rippel, Faulkner, McKnight and the FFL Defendants, in

addition to other CURO officers.

       119.    On December 3, 2019, the motion to dismiss the Securities Action, filed by CURO

and the other defendants was denied in full. In other words, the District of Kansas concluded,

based on the allegations set forth in the operative complaint, that there was indicia that defendants

Gayhardt, Rippel, Faulkner, McKnight and the FFL Defendants participated in a scheme to defraud

CURO investors during the entirety of the Class Period. In sustaining the Securities Action, the

Court held the following:

       Specifically, plaintiffs allege that defendants effectively admitted that they did a
       poor job explaining the near-term negative impact of the transition; that they
       decided to accelerate the transition to complete it in the second and third quarters
       of 2018, with that transition begun by June 2018; that most of the resulting losses
       occurred in July 2018 prior to the reaffirmance of the 2018 guidance at the end of
       that month; that the impact could have been lessened if the transition had occurred
       over a longer period, but that they decided against installing any such “speed
       bumps”; and that their disclosure controls were not effective. Defendants argue that
       they did not in those statements admit to committing fraud or to making knowingly
       false statements. Defendants have not argued or shown, however, that their post-
       period statements are not relevant. The Court agrees with plaintiffs that these facts
       do support an inference that defendants were at least reckless in failing to
       disclose that the decision to accelerate the transition would call into question the
       accuracy of the 2018 guidance.

                                               ***

       Plaintiffs thus do not rely on one or two facts in alleging scienter, but rather have
       alleged a number of facts that support an inference of scienter for different
       reasons. Defendants have attempted to attack those facts individually, but they have
       not persuaded the Court that the allegations, considered in their totality, are
       insufficient.

                                               ***
       Plaintiffs argue that the importance of that business creates an inference that
       defendants would have been closely monitoring that impact and thus would have
       appreciated the true short-term financial effect of the transition (thus supporting an
       inference of scienter)… The Court agrees with plaintiffs that the importance of




                                                 44
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 45 of 56 PageID #: 45



        this business does support an inference that defendants closely monitored the
        transition and its effects, and thus supports an inference of scienter here.

                                                 ***

        Plaintiffs allege that defendants knew that the transition away from single-pay loans
        in Ontario would be successful (and thus would negatively impact short-term
        performance) based on the following facts: the transition coincided with a
        traditional time of increased demand; data showed a preference for open- end loans;
        defendants gained experience and data from the test transitions in Alberta and one
        market in Ontario; the company had data on the targeted customers; the transition
        targeted a particularly vulnerable demographic; defendants knew that the transition
        would affect loan loss provisioning; and the company aggressively marketed the
        transition. Defendants call such allegations speculative and note that plaintiffs did
        not include detailed allegations concerning the data that defendants received.
        Nevertheless, defendants have not provided any basis to ignore these allegations,
        which do support plaintiffs’ argument in favor of scienter.

        120.    Judge Lungstrum of the District of Kansas concluded by saying the following in

finding scienter against all defendants: “Plaintiffs thus do not rely on one or two facts in alleging

scienter, but rather have alleged a number of facts that support an inference of scienter for different

reasons. Defendants have attempted to attack those facts individually, but they have not persuaded

the Court that the allegations, considered in their totality, are insufficient.”

IX.     DAMAGES TO CURO

        121.    CURO has been, and will continue to be, severely damaged and injured by the

Individual Defendants’ misconduct alleged herein. As a direct and proximate result of the

Individual Defendants’ misconduct, CURO has expended and will continue to expend significant

sums of money. Indeed, the Securities Action was sustained in its entirety in December 2019, and

the Court’s December 3, 2019, denial of the Company’s motion to dismiss presages additional

financial damages to CURO.

        122.    Such expenditures include, but are not limited to: (a) legal fees associated with

litigation against CURO and its officers and directors for violations of the federal securities laws,

including the sustained Securities Action; (b) loss of reputation and goodwill, and a “liar’s


                                                   45
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 46 of 56 PageID #: 46



discount” that will plague the Company’s stock in the future due to the Individual Defendants’

false statements and lack of candor to the marketplace; (c) amounts paid to outside lawyers,

accountants, and investigators in connection with any investigation; and (d) loss of revenues and

profits.

X.         DERIVATIVE AND DEMAND EXCUSED ALLEGATIONS

           123.   Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties.

           124.   Plaintiff is a current shareholder of the Company, was a shareholder of the

Company at the time of the Individual Defendants’ wrongdoing alleged herein and has been a

shareholder of the Company during the Relevant Period.

           125.   Plaintiff will adequately and fairly represent the interests of the Company and

its shareholders in enforcing and prosecuting its rights.

           126.   As a result of the factual allegations set forth herein, Plaintiff has not made any

pre-suit demand on the Board to institute this action against the Individual Defendants. Such a

demand would be a futile and useless act because there is reason to doubt that a majority of the

members of the Board are capable of making an independent and/or disinterested decision to

institute and vigorously pursue this action.

           127.   The Board currently consists of eleven (11) directors: defendants Rippel,

Masto, Gayhardt, Faulkner, Frawley, Kirchheimer, McKnight, Williams and Winterhof (each of

whom has served on the Board since at least April 2018) (for purposes of his section, these

defendants are referred to as the “Director Defendants”), and non-parties Gillian Van Schaick

and Elizabeth Webster (each of whom joined the Board subsequent to the allegations of the

Individual Defendants’ misconduct alleged herein).




                                                  46
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 47 of 56 PageID #: 47



       128.      Under Delaware law, a derivative plaintiff need only demonstrate reason to

doubt that a majority of the directors are disinterested or objective in order to establish pre-suit

demand excusal. As set forth herein, Plaintiff has adequately alleged that there is reason to doubt

that at least six (6) current directors of CURO are capable of disinterestedly and independently

considering a demand to commence and vigorously prosecute this action.

       129.      First, As alleged in detail herein, the Board’s decision to approve the Secondary

Offering was not and could not have been the product of a good faith exercise of business

judgment and is not protected by the business judgment rule, but rather is subject to the “entire

fairness” standard, which the Director Defendants cannot possibly meet. Consequently, no

demand on the Board is required.

       130.      The Company’s own public filings admit that CURO is controlled by the

Founder Defendants (defendants Rippel, Masto and McKnight) and the FFL Defendants, and

that they collectively had the ability to elect all of the members of CURO’s Board and “thereby

control[led] [CURO’s] policies and operations, including the appointment of management.”

Accordingly, the Founder Defendants and the FFL Defendants exerted actual control over both

CURO and the Board throughout the Relevant Period.

       131.      As the Company’s 2019 10-K explicitly states:

       Friedman Fleischer & Lowe Capital Partners II, L.P. and its affiliated investment
       funds ("FFL Holders") and the original founders of the company ("Founder
       Holders") together own more than 50% of our common stock, and their interests
       may conflict with ours or yours in the future.

       At December 31, 2019, FFL Holders and Founder Holders owned approximately
       11.8% and 47.7%, respectively, of our outstanding common stock. As a result, the
       FFL Holders and the Founder Holders collectively have the ability to elect all of
       the members of our Board of Directors and thereby control our policies and
       operations, including the appointment of management…

       132.      In addition, defendants Faulkner ($11 million) and McKnight ($11 million) and

the FFL Defendants ($76 million) sold CURO stock in the Secondary Offering and personally

                                                 47
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 48 of 56 PageID #: 48



profited via the sale of such stock thereby. These defendants, therefore, reaped a personal

financial benefit not shared by other stockholders which came at the detriment of CURO.

Because the Founder Defendants controlled the Board, they possessed the power to demand the

Board approve the Secondary Offering. Furthermore, they also had the power to require the

remainder of the Board (defendants Gayhardt, Faulkner, Winterhof, Frawley and Williams) to

sign the false and misleading S-1 in order to effectuate the sale of their stock via the Secondary

Offering.

       133.      Second, a majority (9 out of 11) of the Company’s current directors --

defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight, Rippel, Williams and

Winterhof – are interested based on a substantial likelihood of liability in light of the admission

by defendant Gayhardt during the October 25, 2018 earnings conference call, wherein defendant

Gayhardt apologized to stockholders for doing a “less than stellar” job “explain[ing]” the “near

term” negative impact of the transition during the Company’s April 27 and July 31, 2018

conference calls. Defendant Gayhardt further admitted that despite reaffirming guidance on July

30 and July 31, 2018, the “majority” of the losses stemming from the Ontario transition (which

caused the Company to alter its FY18 guidance) actually occurred in “July” of 2018, before the

Individual Defendants reaffirmed guidance. Accordingly, the only reasonable inference to be

drawn from the allegations set forth herein is that defendants Faulkner, Frawley, Gayhardt,

Kirchheimer, Masto, McKnight, Rippel, Williams and Winterhof either knew of and approved

the issuance of public statements of false, unattainable guidance (in the 1Q18 and 2Q18 10-Qs

and the S-1) and/or chose not to correct such false statements in a timely fashion, and/or

consciously disregarded others’ failure to correct such false statements in a timely fashion.

       134.      Shareholders are entitled to honest and accurate communications from the

Board. These nine directors knowingly permitted false information to be presented to



                                                 48
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 49 of 56 PageID #: 49



stockholders and thus demand is futile for each of defendants Faulkner, Frawley, Gayhardt,

Kirchheimer, Masto, McKnight, Rippel, Williams and Winterhof.

       135.      Third, Not only was this a textbook violation of non-exculpable fiduciary duties

of loyalty and good faith to the Company and its shareholders under Delaware law by defendants

Faulkner, Frawley, Gayhardt, Kirchheimer, Masto, McKnight, Rippel, Williams and Winterhof;

it was also a violation of the Company’s Ethics Code, which explicitly applies to all Board

members. Among other things, pursuant to the Ethics Code, the Director Defendants were

required to ensure that the Company’s public SEC filings were “full, fair, accurate, timely and

understandable”. Clearly, defendants Faulkner, Frawley, Gayhardt, Kirchheimer, Masto,

McKnight, Rippel, Williams and Winterhof breached their fiduciary duties under Delaware law

and the duties imposed on them by the Ethics Code.

       136.      Fourth, defendants Gayhardt, Rippel, Faulkner and McKnight are named as

individual defendants in the Securities Action and securities fraud claims were sustained in their

entirety at the motion to dismiss stage against each of them, therefore they each face a substantial

likelihood of liability. The Kansas District Court’s ruling came notwithstanding the materially

heightened pleading standards applicable to the Securities Action pursuant to the PSLRA.

Accordingly, it would be impossible under such circumstances for defendants Gayhardt, Rippel,

Faulkner and McKnight to exercise disinterested and independent business judgment on the

issue of whether CURO should prosecute this action.

       137.      Fifth, the Board has admitted in the Company’s public filings (most recently in

CURO’s Proxy Statement on Form DEF 14A) that defendant Gayhardt lacks independence

based on his principal professional occupation as the Company’s President and CEO.

Accordingly, there is also reason to doubt defendant Gayhardt’s independence.




                                                 49
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 50 of 56 PageID #: 50



       138.      Sixth, the Board has admitted in the Company’s public filings (most recently

on the CURO’s Proxy Statement on Form DEF 14A) that defendants Faulkner, McKnight and

Rippel lack independence because they “previously served as officers of the Company”. In

addition, the Company also engaged in related party transactions with the Founder Defendants

each year via real estate leases. The Founder Defendants co-own a separate company which

leases CURO’s corporate office, collection office and certain retail stores to CURO annually for

$3.4 million. The leases have average terms of five years with two renewal options, each for five

years. These agreements serve to further financial tie CURO to the Founder Defendants.

Accordingly, there is also reason to doubt the independence of defendants Faulkner, McKnight

and Rippel.

       139.      Seventh, defendants Williams, Frawley and Kirchheimer also are interested for

purposes of demand based on a substantial likelihood of liability in light of their conduct as

members of the Audit Committee. Defendants Williams, Frawley and Kirchheimer, as members

of the Audit Committee, were specifically duty-bound to assist the Board in monitoring, among

other things, the integrity of the financial statements, reporting processes and internal controls

of the Company. Defendants Williams, Frawley and Kirchheimer were additionally obligated to

discuss earnings press releases, as well as financial information and earnings guidance provided

to analysts and rating agencies; and to review the effectiveness of the Company’s disclosure

controls and procedures and internal controls. In sustaining the Securities Action, Judge

Lungstrum concluded that the Company’s 1Q18 and 2Q18 Form 10-Qs, as set forth above, were

materially false and misleading and issued in connection with a scheme to defraud CURO

investors. Thus, defendants Williams, Frawley and Kirchheimer and the Audit Committee,

among other things, caused and/or permitted the Company to adopt ineffective internal controls

over disclosure and financial reporting, which have rendered certain of the Company’s



                                                50
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 51 of 56 PageID #: 51



previously disseminated statements false and misleading. This theory is buttressed by the

admission in CURO’s 2018 10-K which disclosed that CURO’s “disclosure controls and

procedures were not effective” as of December 31, 2018. Defendants Williams, Frawley and

Kirchheimer breached their non-exculpable fiduciary duties by violating their responsibilities

under the Audit Committee Charter and now subjects each of them to a substantial likelihood of

liability.

XI.     CLAIMS FOR RELIEF

                                           COUNT I
                                For Breach of Fiduciary Duties
                               Against All Individual Defendants

        140.     Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

        141.     As CURO’s directors and top officers, the Individual Defendants owed CURO

and its shareholders fiduciary duties of loyalty, candor and good faith – the highest duties known

to the law. Rather than speak the entire truth when they said, or caused anything to be said, about

the Company, the Individual Defendants breached their fiduciary duties by disseminating false

and misleading statements.

        142.     As a result of the Individual Defendants’ breaches fiduciary failures, CURO

has been damaged.

        143.     Plaintiff, on behalf of CURO, has no adequate remedy at law.

                                           COUNT II
                                   For Unjust Enrichment
                               Against All Individual Defendants

        144.     Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.




                                                 51
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 52 of 56 PageID #: 52



       145.      By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of CURO.

       146.      All the payments and benefits provided to the Individual Defendants were at

the expense of CURO. The Company received no benefit from these payments.

       147.      Plaintiff, on behalf of CURO, seeks restitution from the Individual Defendants,

and each of them, and seek an order of this Court disgorging all profits, benefits and other

compensation obtained by the Individual Defendants, and each of them, from their wrongful

conduct and fiduciary breaches.

       148.      Plaintiff, on behalf of CURO, has no adequate remedy at law.

                                    COUNT III
Against Defendants Gayhardt, Rippel, Faulkner and McKnight For Contribution Under
                                §§10(b) and 21D of
                                The Exchange Act

       149.      Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

       150.      This claim is brought derivatively on behalf of the Company for contribution

and indemnification against defendants Gayhardt, Rippel, Faulkner and McKnight, each of

whom is a named defendant in the Securities Action.

       151.      CURO is named as a defendant in the Securities Action, which asserts claims

under the federal securities laws for, among other things, violation of §10(b) of the Exchange

Act. If CURO is ultimately found liable for violating the federal securities laws, the Company’s

liability will arise, in whole or in part, from the intentional, knowing, or reckless acts or

omissions of Gayhardt, Rippel, Faulkner and McKnight, as alleged herein. The Company is

entitled to receive contribution from those defendants in connection with the Securities Action

against the Company.




                                                 52
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 53 of 56 PageID #: 53



       152.      As “controllers” of the Company, defendants Gayhardt, Rippel, Faulkner and

McKnight had the power and/or ability to, and did, directly or indirectly control or influence the

Company’s business operations and financial affairs, including the content of public statements

about CURO, and had the power and/or ability directly or indirectly to control or influence the

specific corporate statements and conduct that violated §10(b) of the Exchange Act and SEC

Rule 10b-5 as alleged above.

       153.      Defendants Gayhardt, Rippel, Faulkner and McKnight are also liable under

§10(b) of the Exchange Act, 15 U.S.C. §78j(b), pursuant to which there is a private right of

action for contribution, and §21D of the Exchange Act, 15 U.S.C. §78u-4, which governs the

application of any private right of action for contribution asserted pursuant to the Exchange Act.

       154.      Accordingly, CURO is entitled to all appropriate contribution or

indemnification from defendants Gayhardt, Rippel, Faulkner and McKnight who are responsible

for exposing CURO to liability under the federal securities laws.

                                       COUNT IV
              Against Defendants Faulkner and McKnight For Insider Trading

       155.      Plaintiff incorporates by reference and realleges each and every allegation

contained above as though fully set forth herein.

       156.      By reason of their positions as directors, defendants Faulkner and McKnight

had access to and knew highly material information regarding CURO and knew that the public

disclosure of this information would adversely affect the market price of CURO stock.

       157.      Defendants Faulkner and McKnight used CURO’s non-public information in

breach of their fiduciary duties to conduct the Secondary Offering and to sell CURO stock to the

public when they knew that material, negative information concerning CURO’s current and

future business prospects was undisclosed.




                                                53
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 54 of 56 PageID #: 54



       158.      Defendants Faulkner and McKnight profited through their fiduciary positions

and are obliged to disgorge their unlawful profits to CURO.

                                        COUNT V
                         Against the Private Equity Defendants
      For Aiding and Abetting the Individual Defendants’ Breaches of Fiduciary Duty

       159.      Plaintiff incorporates by reference and realleges each and every allegation set

forth above as though fully set forth herein.

       160.      CURO’s Board of Directors owed and owe fiduciary duties to the Company,

which they breached for the reasons alleged herein.

       161.      The FFL Defendants, who, along with the Founder Defendants, controlled the

Company, were aware of the Individual Defendants’ fiduciary status. The FFL Defendants aided

and abetted, and provided substantial assistance to, the Individual Defendants’ filing of false and

misleading S-1 Registration Statement and prospectus, which actions were necessary to

accomplish their insider trading, and which were in violation of the Individual Defendants’

fiduciary duties to the Company.

       162.      The FFL Defendants unlawfully profited through aiding and abetting breaches

of fiduciary duty, and CURO has sustained damages.

                                         COUNT VI
                                 Against the FFL Defendants
                           For Aiding and Abetting Insider Trading

       163.      Plaintiff incorporates by reference and realleges each and every allegation

contained above as though fully set forth herein.

       164.      The FFL Defendants knowingly participated in defendants Faulkner and

McKnight’ insider trading by selling shares motivated in whole or in part by material adverse

inside information.




                                                 54
 Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 55 of 56 PageID #: 55



       165.      In selling their CURO stock, as set forth above, these defendants used CURO’s

non-public information for private gain.

       166.      These defendants profited through aiding and abetting the insider trading of

defendants Faulkner and McKnight and are obliged to disgorge their unlawful profits.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Against the Individual Defendants and in favor of the Company for the amount

of damages sustained by the Company as a result of the Individual Defendants’ breaches of

fiduciary duty, corporate waste and unjust enrichment;

       B.      Directing CURO to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect CURO and

its shareholders from a repetition of the damaging events described herein;

       C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity and

the state statutory provisions sued hereunder, including attaching, impounding and imposing a

constructive trust on or otherwise restricting the proceeds of from the Individual Defendants’

trading activities or their other assets so as to assure that Plaintiff on behalf of CURO has an

effective remedy;

       D.      Awarding to CURO restitution from the Individual Defendants, and each of them,

including ordering disgorgement of all profits, benefits and other compensation obtained by

Defendants;

       E.      Awarding Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.




                                               55
Case 1:20-cv-00904-UNA Document 1 Filed 07/02/20 Page 56 of 56 PageID #: 56



                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: July 2, 2020                             RIGRODSKY & LONG, P.A.

                                           By: /s/ Gina M. Serra
OF COUNSEL:                                    Seth D. Rigrodsky (#3147)
                                               Brian D. Long (#4347)
SHUMAN, GLENN & STECKER                        Gina M. Serra (#5387)
Kip B. Shuman                                  300 Delaware Avenue, Suite 1220
100 Pine Street, Ste. 1250                     Wilmington, DE 19801
San Francisco, CA 94111                        Telephone: (302) 295-5310
Tel. (303) 861-3003                            Facsimile: (302) 654-7530
Email: kip@shumanlawfirm.com                   Email: sdr@rl-legal.com
                                               Email: bdl@rl-legal.com
SHUMAN, GLENN & STECKER                        Email: gms@rl-legal.com
Rusty E. Glenn
600 17th Street, Suite 2800 South               Attorneys for Plaintiff
Denver, CO 80202
Tel. (303) 861-3003
Email: rusty@shumanlawfirm.com

SHUMAN, GLENN & STECKER
Brett D. Stecker
326 W. Lancaster Avenue
Ardmore, PA 19003
Tel. (303) 861-3003
Email: brett@shumanlawfirm.com

KASKELA LAW LLC
D. Seamus Kaskela
18 Campus Blvd #100
Newtown Square, PA 19073
Tel. (888) 715-1740




                                              56
